Citation Nr: 1706576	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  15-38 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a left eardrum disability.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1945 to January 1947.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to service connection for tinea pedis, onychomycosis, or other foot related condition was denied in the September 2015 statement of the case.  The Veteran perfected the appeal with the October 2015 substantive appeal.  Before the promulgation of a decision by the Board as to this issue, the RO granted service connection in a March 2016 rating decision.  As that benefit sought on appeal has been granted in full, that issue is not before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

In January 2017, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he has a punctured or perforated left ear drum which had its onset in service.  He indicated that a plane in which he was a passenger underwent a crash landing during service.  He also stated during the January 2017 Board hearing that during service his ears would pop while ascending in planes.  He has indicated that he is not sure if the perforation to his left eardrum ever healed after service.  

A February 2009 private treatment record indicated that the Veteran had received treatment for left sided suppurative otitis.  The examiner noted the Veteran had tried eardrops and oral antibiotics.  He reported swelling of the Veteran's left eardrum, skin and ear canal.

Additionally, the Veteran was afforded a January 2012 VA audiology examination.  The Veteran reported to the examiner he had a ruptured eardrum in 1946 on Tutuila Island from a crash landing in a plane.  When asked by the examiner why he did not report the problem, he indicated that he was not sure how bad the problem was.  The examiner noted there is no documentation in the file indicating the Veteran's current middle ear problem started in service and concluded the problem was not related to service.

While the January 2012 examiner provided an opinion on the Veteran's middle ear condition, it was not adequate.  The examiner did not provide a specific diagnosis, if applicable, for the Veteran's left middle ear condition.  Further, she did not adequately discuss the Veteran's contentions.  This is especially true in consideration of the fact that parts of the Veteran's service treatment records (STRs) may be missing, as they may have been destroyed in a 1973 fire at the National Personnel Records Center (NPRC).  (See October 2011 statement).  However, the Board notes there are copies of some STRs in the file that NPRC provided in August 2011.

There is evidence that the Veteran suffers from a left middle ear condition, including a punctured or perforated eardrum, that may have had its onset in service.  Thus, remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim by providing him with another VA medical examination.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that the Veteran is already service connected for hearing loss and tinnitus.  Part of the issue to be addressed on remand is whether the Veteran does in fact have a disability separate and distinct from the already service-connected disabilities.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) (two psychiatric disabilities "could have different symptoms and it could therefore be improper in some circumstances for the VA to treat these separately diagnosed conditions as producing only the same disability").

In light of the remand, any relevant ongoing VA treatment records should also be requested on remand.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records from June 2015, to include from the Palo Alto VA Medical Center.

2.  Thereafter, schedule the Veteran for a VA examination by an ENT physician to determine the nature and etiology of his claimed left eardrum disability.  The entire claims file should be reviewed by the examiner.  All necessary tests should be conducted.

The examiner must identify any current left eardrum condition.

The examiner should then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's claimed left eardrum disability had its onset in or is otherwise related to the Veteran's active duty service.

The examiner should discuss the Veteran's contentions, including a 1946 plane crash, which may have led to a left eardrum disability.

A complete rationale should be provided for each opinion reached.

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

